DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

This office action is responsive to the amendment filed on 7/27/2021.  Claims 1-8, 12-14 are presented for examination.  Independent claim 1 was amended and dependent claims 2-8, 12-14 were amended.  Claims 9-11 were cancelled.
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jiwen Chen on 8/11/2021.

The application has been amended as follows:

(Currently Amended) Claim 3 The sketch-based shape-preserving tree animation according to Claim 1, wherein the skeletons of the tree branches in step (2.2) are extracted by using a Laplacian mesh contraction algorithm, vertices of the model of the three-dimensional trunk are contracted in opposite direction of a normal line, since the trunk has characteristics of a cylinder, vertices on a cross section of the trunk converge 

(Currently Amended) Claim 12 The sketch-based shape-preserving tree animation according to Claim 8, characterized in that, in the step (4.1), the branches outside the outline of the crown of the deformation animation target are trimmed, and a Vatti polygon clipping algorithm is used to intersect a contour of 
in the step (4.2), after the outline of the outer leaf cluster silhouette is transformed, an inner layer leaf cluster silhouette is updated with respect to mean-value coordinate of an outer leaf cluster silhouette line to update Cartesian coordinates of an inner leaf cluster silhouette vertex, then continue to transform the inner leaf clusters using the following equation to cover the outer leaf cluster silhouette:


    PNG
    media_image1.png
    67
    325
    media_image1.png
    Greyscale

, where S = (V, E) is the inner silhouette , V being the set of vertices and E being the set of edges, vi and vi’ are the Cartesian coordinates of the silhouette vertices on an outline of the leaf cluster before and after the transformation, respectively; di is differential i, C is a set of vertices that are locally matched to the silhouette of the leaf cluster and the outer silhouette, and vj and vj’ are the Cartesian coordinates of the vertices of the silhouette of the inner layer of the leaf cluster before and after the transformation of the set C, respectively.

Allowable Subject Matter



Claims 1-8, 12-14, after further reconsideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
The Applicant, by amendments, has incorporated allowable subject matters into the rejected base claims.  Also, please see the Applicant’s remarks filed on 7/27/2021 for more reasons for allowance.  Accordingly, the limitations of claims 1-8, 12-14 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612